Exhibit 10.1

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Guidelines for Long-Term Incentive Performance Share Rights Awards

Section 1: Purpose

Family Dollar Stores, Inc. (the “Company”) maintains for the benefit of eligible
individuals the Family Dollar Stores, Inc. 2006 Incentive Plan (the “Plan”),
which is intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of such individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent. These Guidelines for Long-Term Incentive
Performance Share Rights Awards (the “Guidelines”) are intended to implement the
Plan by providing eligible Team Members of the Company with an opportunity to
participate in the Company’s success by earning long-term incentive compensation
awards in the form of shares of Company Stock (“Common Stock”) within the
framework of the Plan (the “Performance Share Rights Awards” or the “Awards”),
and as further described in these Guidelines.

These Guidelines are adopted pursuant to relevant provisions of the Plan and are
to be interpreted and applied in accordance with the terms and provisions
thereof. Specifically, these Guidelines provide for the grant of Performance
Share Rights Awards under Article 9 of the Plan and, with respect to Team
Members in the position of Vice President or above, the grant of Qualified
Performance-Based Awards under Article 14 of the Plan. Unless otherwise provided
herein, capitalized terms used in these Guidelines will have the meaning given
such terms in the Plan. If there is any conflict between these Guidelines and
the Plan, the terms and provisions of the Plan shall control.

Section 2: Scope

The Guidelines cover Team Members who are eligible for participation in the Plan
under these Guidelines and are selected by the Committee for Performance Share
Rights Awards identified in Section 1 above. Awards under these Guidelines cover
three (3) year performance periods relating to such Awards which generally track
the Company’s fiscal (not calendar) year that is the 12-month period that
generally runs from approximately September 1st to August 31st. (the
“performance period”). The actual dates for the fiscal year are determined and
announced by the Company at the beginning of each fiscal year. See Section 7
below regarding transition periods.

Section 3: Eligibility for Awards and Payouts

The Compensation Committee of the Board (the “Committee”) and/or management of
the Company will determine annually which Team Members are eligible to receive
Performance Share Rights Awards under these Guidelines. Participants are
selected no later than 90 days following the beginning of each performance
period or upon



--------------------------------------------------------------------------------

employment with the Company or promotion. Annual Performance Share Rights Awards
under these Guidelines will result in overlapping performance periods.
Additional eligibility requirements are as follows:

New Hire and Promotion Awards (New Equity Plan Participants)

 

—  

A Team Member who becomes eligible for a Performance Share Rights Award under
these Guidelines after the beginning of a performance period as a new hire will
be granted a prorated Award for all pending performance periods as of the Team
Member’s date of hire, other than any performance period that will lapse within
six months of such date of hire. A Team Member who becomes eligible for a
Performance Share Rights Award under these Guidelines after the beginning of a
performance period due to promotion will be granted a prorated Award for all
pending performance periods as of the Team Member’s effective date of promotion.
The dollar value of an Award and the Performance Share Rights to be issued shall
be computed based upon an equitable proration recognizing the number of months
of a Team Member’s service in any applicable performance period (rounded up to
the nearest full month).

Promotion Awards for Active Equity Plan Participants (Equity to Equity)

 

—  

A Team Member covered by these Guidelines who has a job change that results in a
higher Performance Share Rights Award will have their Award for all pending
performance periods as of the date of the job change adjusted upward on a pro
rata basis. The additional equity award will be calculated as the difference
between the full year Award for the new position and the actual Award for the
old position for each relevant performance period, prorated for the time in the
new position. Payments of all such Awards will be subject to Company performance
as outlined in section 4 below.



--------------------------------------------------------------------------------

Payout Eligibility

 

—  

A Team Member must be classified as a regular full-time employee during the
entire performance period for which an Award is being made and at the time of
the actual issuance of the Common Stock pursuant to the Performance Shares
Rights Award in order to be issued Common Stock pursuant to an Award.

 

—  

A Team Member on leave of absence, regardless of type, will be issued Common
Stock pursuant to a Performance Share Rights Award only upon return to regular,
full time work/active status. A Team Member who is on an approved military leave
will be issued Common Stock pursuant to such Award at the time such shares are
issued even if the Team Member has not returned to regular, full time
work/active status at that time.

 

—  

The Company will not issue common stock pursuant to the Performance Share Rights
Award for any performance period if the Team Member’s most recent annual
performance rating is Unsatisfactory/Does Not Meet Expectations.

 

—  

These Guidelines do not in any manner restrict the right of the Company or the
Team Member to terminate employment at any time, for any reason, with or without
cause. See Section 5 below for further information on the consequences of
termination of employment during a pending performance period.

Section 4: Payout Calculation of PSR Awards

At the time a Team Member is selected for an Award under these Guidelines for a
particular performance period, the Team Member will be assigned a “target”
number of shares of Common Stock to be earned if the Company’s performance level
is at the 50% level in comparison to the peer group (as set forth below) for the
performance period. “Target” is defined as the actual number of shares approved
and awarded. Any payout is based on cumulative yearly performance over the
relevant performance period. The Award will be expressed as a number of
Performance Share Rights and will be evidenced by an Award Certificate
consistent with the provisions of the Plan. The actual payout for the
performance period, if any, will be determined as a percentage of the target
Award payout depending on Company performance.



--------------------------------------------------------------------------------

—  

Company performance for each performance period will be based equally upon
(i) the Company’s average annual return on equity (“ROE”) for each fiscal year
during the performance period and (ii) the Company’s pre-tax net income growth
rate over the performance period, compounded annually. For purposes of these
Guidelines, ROE will be calculated by dividing the Company’s pre-tax net income
for the relevant fiscal year by the total shareholders’ equity.

 

—  

Actual Company performance for each criteria above at the end of the relevant
performance period is then measured against the performance of a peer group of
companies selected prior to, or within 90 days after the beginning of, the
performance period. The Award levels for the relevant performance period will be
adjusted at the end of the performance period to reflect the Company’s
performance relative to the peer group. Any such adjustment will generally range
from 0% (i.e., no payout for the performance period) to 200% of the target Award
per the following chart (with linear interpolation between the thresholds set
forth below):

 

Performance

Against

Performance

Peer Group

  

Percent of

Award

Adjustment

(to Target Award)

90th Percentile    200% 75th Percentile    150% 50th Percentile    100% 40th
Percentile    75% 30th Percentile    25% <30th Percentile    0%

 

—  

In addition, under relevant provisions of the Plan, the determination of ROE and
net-income-growth and the peer group of companies for the relevant performance
period may be further adjusted, collectively or individually, to reflect
extraordinary events or circumstances affecting the Company or its business, or
any of the companies included in the peer group, which render any such goals or
peer group selection unsuitable.

 

—  

These Guidelines do not in any manner restrict the right of the Company to
modify performance measures, targets, cycles, or any other term or condition of
these Guidelines, as the Company deems it necessary or appropriate, subject to
the terms of the Plan.



--------------------------------------------------------------------------------

Section 5: Termination of Employment or Plan Participation

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Team Member whose employment with the Company
terminates.

 

—  

In the event of a termination of a Team Member’s employment, either (i) as a
result of the Team Member’s death, Disability or Retirement (ii) by the Company
without Cause, payments with respect to any outstanding Performance Share Rights
Awards will be based on actual Company performance, as set forth in Section 4
above, for (A) the fiscal year in which the date of termination occurs plus (B)
each completed fiscal year during the applicable performance period immediately
preceding the date of termination. Common stock awarded pursuant to the
Performance Share Rights will be issued on a pro-rata basis based on the actual
number of months worked in the applicable performance period. The pro ration
will be determined by multiplying the number of Performance Shares Rights to
which the Team Member would have been entitled based on Company performance by a
fraction the numerator of which is the number of calendar months in the
performance period of the Team Member’s actual employment with the Company
(including the full calendar month in which the Team Member’s employment
terminated) and the denominator of which is the total number of calendar months
in the performance period. Payments under this paragraph will be made as soon as
administratively convenient following the end of the fiscal year in which the
date of termination occurs.

 

—  

In the case of death or Disability, individual performance of the Team Member
will be ignored. In either event, payments under this paragraph shall be made as
soon as administratively convenient after the end of the fiscal year in which
the date of termination of employment occurs.

 

—  

In the event of termination of a Team Member’s employment with the Company
before the end of any relevant performance period or the actual issuance by the
Company of Common Stock pursuant to the Performance Share Rights Award, either
(i) by the Company for Cause, or (ii) by the Team Member for any reason (other
than death, Disability or Retirement), any outstanding Awards for all relevant
performance periods will be immediately forfeited.

 

—  

In the event that an active Team Member leaves the Plan for any reason but
remains employed by the company, the Team Member’s Performance Share rights will
be paid on a pro-rata basis based on the actual number of months worked in each
relevant performance period, including the full calendar month in which the Team
Member’s plan participation ended. Payments will be made during the same cycle
as active plan participants and will be subject to the Company performance
criteria outlined in section 4 of this document.

 

—  

To the extent a Team Member is or becomes Retirement-eligible during a
performance period, (i) the Team Member will not be considered to have
terminated from employment under these Guidelines unless the Team Member



--------------------------------------------------------------------------------

 

has had a “separation from service” with the Company within the meaning of Code
Section 409A and the Company’s 409A Administrative Policies and (ii) to the
extent required by Code Section 409A and the Company’s 409A Administrative
Policies, payment will not be made before the date that is six months after the
Team Member’s termination from employment.

Section 6: Additional Rules

 

—  

All payments under these Guidelines are considered supplemental pay and will be
taxed as such. Appropriate withholding and deductions will be taken from such
payments. In accordance with the Plan, the Company may require tax withholding
to be satisfied through withholding of shares of Common Stock otherwise payable
under the Award.

 

—  

These Guidelines cannot be changed or modified by a verbal communication or
course of dealing but only by a written communication signed by the Chairman,
Vice Chairman, and/or the Chief Executive Officer (“CEO”) of the Company or any
officer designated by one of them.

 

—  

Payouts earned under these Guidelines are expected to be paid as soon as
administratively convenient following the end of the relevant performance period
in the form of one (1) share of the Company’s Common Stock for each whole
Performance Share Right that is payable under the Plan and these Guidelines,
rounded up to the next whole share. Notwithstanding the foregoing, the Company
may permit recipients of Awards to elect to defer receipt of payment of such
Awards under such terms and conditions as the Company may prescribe in
accordance with the requirements of Code Section 409A.

 

—  

In the event of major economic changes, catastrophic events, or any other
circumstances not contemplated by the Company (but subject to the Plan
provisions relating to Qualified Performance-Based Awards), the Committee, the
Chairman, Vice Chairman and/or the CEO of the Company reserves the right to
alter, amend, or terminate these Guidelines and any Awards hereunder.

 

—  

The Chairman of the Company will make all final decisions, rulings and
interpretations under these Guidelines (subject to the Plan provisions relating
to Qualified Performance-Based Awards, which may require action by the
Committee). By participating in the Plan under these Guidelines, each Team
Member agrees that such decisions, rulings and interpretations will be final and
that each Team Member will be bound by them. Each Team Member further agrees
that if and when any circumstances arise relating to these Guidelines, which are
not covered by this description of the Plan, the Team Member will be bound by
the final decision, ruling or interpretation of the Chairman.



--------------------------------------------------------------------------------

Section 7: Qualified Performance Based Awards

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Team Member who is a vice president or above at the
time the Awards are granted under these Guidelines. Awards under this Section 7
are intended to satisfy the Section 162(m) Exemption applicable to Qualified
Performance-Based Awards under Article 14 of the Plan. Please refer to the Plan
document for further information.

 

—  

All determinations under these Guidelines will be made by the Committee which,
pursuant to Section 4.1 of the Plan, will consist of all the members of the
Compensation Committee who are “outside directors” within the meaning of
Section 162(m) of the Code.

 

—  

The Committee will establish within 90 days after the beginning of each
performance period the target Award payout for each Team Member covered by this
Section 7, the peer group of companies and potential payout adjustments relating
thereto for the relevant performance period.

 

—  

Notwithstanding the foregoing, the Committee will adjust ROE and
net-income-growth, the peer group of companies and potential payout adjustments
relating thereto for the relevant performance period, collectively or
individually, with respect to each Team Member covered by this Section 7 to
adequately reflect the occurrence, during the performance period, of any of the
events described in Sections 14.2 and 14.4 of the Plan.

 

—  

Payment of any Award under these Guidelines to any Team Member covered by this
Section 7 is conditioned upon the written certification of the Committee that
the performance goals and any other material conditions applicable to such Award
were satisfied.



--------------------------------------------------------------------------------

—  

The Committee will retain the discretion to decrease, but not increase, the
Award otherwise payable to any Team Member covered by this Section 7 in
accordance with the applicable performance formula described above. In no event
will the Award otherwise payable to any Team Member covered by this Section 7 in
accordance with the applicable performance formula described above exceed
1,000,000 shares of Company Stock.

 

—  

Consistent with Section 1 above, payment of any Award under these Guidelines to
any Team Member covered by this Section 7 is conditioned upon the Plan having
been previously approved by the shareholders of the Company.

Adopted: September 28, 2005

Amended: January 19, 2006; March 27, 2007; August 28, 2007; October 13, 2009